— Order, Supreme Court, New York County (Herman Cahn, J.) entered March 6, 1991 which inter alia, granted the motion of respondent Lesley B., a voluntary patient, to dismiss the Mental Hygiene Law § 9.33 application with leave to petitioner psychiatric hospital to file a new application after the section 9.13 (b) application has been decided, unanimously affirmed for the reasons stated by Herman Cahn, J., without costs (150 Mise 2d 251).
We add only that respondent patient’s discharge from the hospital facility in April 1991 following the IAS court’s order did not render this appeal moot (see, Savastano v Nurnberg, 152 AD2d 290, 299, affd 77 NY2d 300, rearg dismissed 77 NY2d 990). Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.